DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott Bloebaum (Reg. No. 59,419) on January 12, 2021.
The application has been amended as follows: 
42.       (Currently Amended)  A method, performed by a domain manager of a radio access network (RAN), of managing network slices in a communications network, the method comprising:
determining a change in cell composition of the RAN, wherein the change in cell composition includes at least one of an addition of a new cell and a removal of an unwanted cell;
determining at least one of the following within the RAN[[,]]:
a first set of neighbor cells of the new cell,
a second set of neighbor cells of the unwanted cell;
determining at least one of the following: 
a first set of RAN resource partitions that include neighbor cells of the first set, and
a second set of RAN resource partitions that include the unwanted cell, 
wherein the RAN resource partitions are assigned to a network slice of the communication network; and
adapting one or more configurations of the RAN resource partitions based on at least one of the following:
assigning a network element serving the new cell to configurations of the first set of RAN resource partitions, and
assigning one or more network elements serving the second set of neighbor cells to the configurations of the second set of RAN resource partitions


43.       (Cancelled)

44.       (Currently Amended)  The method of claim [[43]]42, wherein determining the first set of neighbor cells 

45.       (Currently Amended)  The method of claim [[43]]42, wherein determining the first set of RAN resource partitions first set are assigned.

46.       (Cancelled)  

47.       (Cancelled)

48.       (Currently Amended)  The method of claim [[47]]42, wherein determining the second set of neighbor cells 

49.       (Currently Amended)  The method of claim [[47]]42, wherein determining the second set of RAN resource partitions 

50.       (Cancelled)  

51.       (Currently Amended)  The method of claim 42 wherein determining at least one of the first and second sets of neighbor cells determining at least one of the first and second sets of RAN resource partitions one or more configurations of RAN resource partitions, are performed in response to receiving a trigger from a cell administration function.

52.       (Currently Amended)  The method of claim 42, further comprising:
receiving reports indicating an amount of traffic, of the network slice in an observation time window, handled by a network element assigned to a configuration of a particular RAN resource partition of at least one of the first and second sets; and
based on the reports, adapting the configuration of the particular RAN resource partition by removing the network element from the configuration of the particular RAN resource partition.

53.       (Currently Amended)  A domain manager for a Radio Access Network (RAN) of a communications network, the domain manager comprising:
processing circuitry and a memory containing instructions executable by said processing circuitry whereby said domain manager is operative to:
determine a change in cell composition of the RAN, wherein the change in cell composition includes at least one of an addition of a new cell and a removal of an unwanted cell;
determine at least one of the following within the RAN[[,]]:
a first set of neighbor cells of the new cell,
a second set of neighbor cells of the unwanted cell;
determine at least one of the following: 
a first set of RAN resource partitions that include neighbor cells of the first set, and
a second set of RAN resource partitions that include the unwanted cell, 
wherein the RAN resource partitions are assigned to a network slice of the communication network; and
one or more configurations of the RAN resource partitions based on at least one of the following:
assigning a network element serving the new cell to configurations of the first set of RAN resource partitions, and
assigning one or more network elements serving the second set of neighbor cells to the configurations of the second set of RAN resource partitions


54.       (Cancelled)  

55.       (Currently Amended)  The domain manager of claim [[54]]53, wherein the domain manager is further operable, based on execution of the instructions by the processing circuitry, to determine the first set of neighbor cells 

56.       (Currently Amended)  The domain manager of claim [[54]]53, wherein the domain manager is further operable, based on execution of the instructions by the processing circuitry, to determine the first set of RAN resource partitions 



58.       (Cancelled)  

59.       (Currently Amended)  The domain manager of claim [[58]]53, wherein the domain manager is further operable, based on execution of the instructions by the processing circuitry, to determine the second set of neighbor cells 

60.       (Currently Amended)  The domain manager of claim 53, wherein the domain manager is further operable, based on execution of the instructions by the processing circuitry, to:
receive reports indicating an amount of traffic, of the network slice in an observation time window, handled by a network element assigned to a configuration of particular RAN resource partition of at least one of the first and second sets; and
based on the reports, adapt the configuration of the particular RAN resource partition by removing the network element from the configuration of the particular RAN resource partition.



Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646